         Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 1 of 11                  FILED
                                                                               2020 Nov-05 PM 03:53
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            NORTHERN DIVISION

MELISSA FENDLEY,                         )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )   CIVIL ACTION NO:2:20-cv-01528-
                                         )   MHH
JOHNNY’S BAR-B-Q, INC.,                  )
                                         )
      Defendant.                         )


                                    ANSWER


      Defendant Johnny’s Bar-B-Q, Inc., (hereinafter either “Johnny’s” or

“defendant”) pursuant to Rule 8 of the Federal Rules of Civil Procedure responds to

the enumerated paragraphs of the Complaint and sets forth the following defenses:

                        JURISDICTION AND PARTIES

      1.     Defendant acknowledges that this is an action for declaratory and

injunctive relief. Further defendant admits that based upon the claimed violations

of Title III of the Americans with Disabilities Act, 42 U.S.C. §12181 et. seq.

(hereinafter “ADA”) this court is vested with jurisdiction under U.S.C. §1331 and

§1343.

      2.     Defendant admits that venue is proper in the United States District

Court of the Northern District of Alabama, Northeastern Division.
        Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 2 of 11




      3.     Defendant is without sufficient knowledge or information to admit or

deny the allegations in this paragraph as to plaintiff’s residency, status as a qualified

individual with a disability under the ADA, physical condition, and / or mobility.

Therefore, these allegations are denied. With respect to the allegations that plaintiff

“visited” Johnny’s prior to instituting this action, defendant has no knowledge and /

or insufficient information as to the veracity of this allegation and it is therefore

denied. Defendant denies all other allegations this paragraph and demands strict

proof thereof.

      4.     Defendant admits that it is a domestic corporation registered to conduct

business in the State of Alabama and operates Johnny’s Bar-B-Q restaurant located

at 1401 4th Street SW in Cullman, Alabama. Defendant denies all remaining

allegations in this paragraph.

      5.     Except as otherwise admitted herein, defendant is without sufficient

information to admit or deny the allegations contained in this paragraph. Therefore,

the allegations are denied.




                                           2
        Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 3 of 11




                    COUNT I – VIOLATION OF THE ADA

      6.     The averments contained in this paragraph are conclusions of law

pertaining to the enactment and effective date of the ADA and as such defendant is

not required to provide a response to this paragraph.

      7.     Defendant admits that Johnny’s is a restaurant that provides goods and

services to the general public. Defendant denies all remaining allegations in this

paragraph.

      8.     Defendant denies the allegations of paragraph 8 and demands strict

proof thereof.

      9.     Defendant denies the allegations of paragraph 9 and demands strict

proof thereof.

      10.    The averments contained in this paragraph are conclusions of law

pertaining to the promulgation of regulations concerning implementation of the

ADA and as such defendant is not required to provide a response to this paragraph.

      11.    Defendant denies the allegations of paragraph 11, including subparts, i.

thru vii, and demands strict proof thereof.

      12.    Defendant denies the factual allegations of paragraph 12 pertaining to

the existence of barriers and demands strict proof thereof. Further to the extent the




                                          3
        Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 4 of 11




averments in this paragraph constitute conclusions of law no response is required.

Defendant denies this paragraph as to such conclusions of law.

      13.    Defendant denies the allegations of paragraph 13 and demands strict

proof thereof.

      14.    Defendant denies the allegations of paragraph 14 and demands strict

proof thereof. Defendant specifically denies that it has failed to comply with the

ADA as alleged in this paragraph. Defendant denies the remaining allegations in

this paragraph and further denies that plaintiff is entitled to any relief under the ADA

or otherwise.

      15.    Defendant denies the allegations of paragraph 15 and demands strict

proof thereof. Specifically, defendant denies that plaintiff was obligated to retain

counsel and further denies that plaintiff is entitled to attorney’s fees, costs, or

expenses.

      16.    The averments contained in this paragraph are conclusions of law

pertaining to the Court’s authority under 42 U.S.C. § 12188 and as such defendant

is not required to provide a response to the allegations in this paragraph. Further,

defendant denies that plaintiff is entitled to any relief whatsoever, including but not

limited to injunctive relief.

      Prayer for Relief: The remainder of the Complaint is comprised of a demand

for a judgment and requests for injunctive and declaratory relief. Defendant denies


                                           4
        Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 5 of 11




that plaintiff is entitled to any declaratory or injunctive relief specifically including

the relief sought in subparts A. thru E of the prayer for relief.

                           AFFIRMATIVE DEFENSES

                                   FIRST DEFENSE

      Defendant denies each and every allegation set forth in the Complaint, except

where specifically admitted by Defendant, and demands strict proof thereof.

                                  SECOND DEFENSE

      Plaintiff’s Complaint fails to state a cause of action as to Defendant.

                                  THIRD DEFENSE

      Plaintiff has never visited the Defendant’s premises.

                                  FOURTH DEFENSE

      In the alternative, Plaintiff visited the Defendant’s premises for the sole

purpose of filing the subject legal action.

                                  FIFTH DEFENSE

      Plaintiff was not denied full, safe or equal access to the Defendant’s premises

or access to the goods and/or services provided at the premises.

                                  SIXTH DEFENSE

      Plaintiff lacks standing.

                               SEVENTH DEFENSE

      Plaintiff does not intend to visit Defendant’s premises in the future.


                                              5
        Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 6 of 11




                               EIGHTH DEFENSE

      Johnny’s was constructed prior to the enactment of the Americans With

Disabilities Act.

                                NINTH DEFENSE

      Johnny’s was constructed, and has been repaired, maintained, and /or

modified, in accordance with all laws, rules and industry standards.

                               TENTH DEFENSE

      Johnny’s restaurant is in compliance with the Americans with Disabilities Act.

                             ELEVENTH DEFENSE

      Making modifications to Defendant’s premises is physically impossible

and/or would cause an undue burden or financial hardship to Defendant.

                             TWELFTH DEFENSE

      Defendant is not required by law to make the changes to the premises that

Plaintiff contends should be made.

                           THIRTEENTH DEFENSE

      The incident alleged in Plaintiff’s Complaint was caused by the fault of

individuals or entities for whom this Defendant is not responsible.




                                         6
        Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 7 of 11




                           FOURTEENTH DEFENSE

      Plaintiff is estopped by her own conduct from claiming the declaratory and

injunctive relief sought against Defendant.

                             FIFTEENTH DEFENSE

      Plaintiff failed to mitigate her alleged damages.

                             SIXTEENTH DEFENSE

      Defendant has engaged attorneys to represent it in defense of Plaintiff’s

frivolous, unfounded, and unreasonable claims, and Defendant is thereby entitled to

recover reasonable attorneys’ fees and costs for the defense of this matter.

                           SEVENTEENTH DEFENSE

      Defendant alleges Plaintiff’s Complaint, and each purported cause of action

alleged therein, is barred by reason of Defendant’s good faith reliance upon the

permissible, reasonable interpretations of federal law by local building authorities

and issuance of building permits and Certificates of Occupancy for the premises.

                           EIGHTEENTH DEFENSE

      Defendant alleges Plaintiff’s Complaint, and each purported cause of action

alleged therein, is barred by reason of Defendant’s good faith reliance upon the

advice of architects and other learned intermediaries with respect to the premises.

                            NINETEENTH DEFENSE

      Defendant alleges Plaintiff’s Complaint, and each purported cause of action


                                          7
        Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 8 of 11




alleged therein, is barred insofar as Defendant has not made the alterations to the

premises that Plaintiff contends should have been made, those changes were not and

are not required under federal law, and any requirements to make those changes

would impose an undue burden upon Defendant.

                            TWENTIETH DEFENSE

      Defendant alleges Plaintiff’s Complaint, and each purported cause of action

alleged therein, is barred insofar as Defendant has not made the alterations to the

premises that Plaintiff contends should have been made, those changes were not and

are not required under federal law because such changes are not readily achievable.

                          TWENTY-FIRST DEFENSE

      Defendant alleges Plaintiff’s Complaint, and each purported cause of action

alleged therein, is barred insofar as Defendant has not made the alterations to the

premises that Plaintiff contends should have been made, those changes were not and

are not required under federal law because the cost and scope of such alterations are

disproportionate to the cost of the overall alteration made to the premises.

                         TWENTY-SECOND DEFENSE

      Defendant alleges Plaintiff’s Complaint, and each purported cause of action

alleged therein, is barred insofar as Defendant has not made the alterations to the

premises that Plaintiff contends should have been made, those changes were not and




                                          8
        Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 9 of 11




are not required under federal law because such changes would fundamentally alter

the nature of the goods and/or services provided by Defendant at the premises.

                           TWENTY-THIRD DEFENSE

      Defendant alleges Plaintiff’s Complaint, and each purported cause of action

alleged therein, is barred by the applicable statutes of limitations.

                         TWENTY-FOURTH DEFENSE

      Defendant alleges Plaintiff’s Complaint, and each purported cause of action

alleged therein, is barred in that Defendant provided Plaintiff alternative methods

for access to the premises.

                           TWENTY-FIFTH DEFENSE

      Defendant alleges Plaintiff’s Complaint, and each purported cause of action

alleged therein, is barred because Plaintiff comes to the Court with unclean hands.

                           TWENTY-SIXTH DEFENSE

      Because the Complaint is expressed in conclusory terms, Defendant cannot

fully anticipate all defenses that may be applicable. Accordingly, the right to assert

additional defenses, if and to the extent that such defenses are applicable, is hereby

reserved.

      WHEREFORE, Defendant prays for judgment as follows:

      1.     That Plaintiff takes nothing by her Complaint;

      2.     That the Complaint be dismissed in its entirety with prejudice;


                                           9
       Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 10 of 11




      3. That Plaintiff be denied each and every demand and prayer for relief

contained in the Complaint;

      4.    For cost of suits incurred herein, including reasonable attorneys’ fees;

and

      5.    For such other and further relief as the Court deems just and equitable.


                               SIMPSON, McMAHAN,
                                   GLICK & BURFORD, PLLC

                               /s/ Howard K. Glick
                               Howard K. Glick ASB-1176-K64H
                               Lindsay Hembree Barnes ASB-9014-I40H
                               Attorneys for Johnny’s Bar-B-Q, Inc.


OF COUNSEL:
SIMPSON, McMAHAN, GLICK & BURFORD, PLLC
100 Concourse Parkway
Suite 310 West Tower
Hoover, AL 35244
Phone:     205.876.1600
Facsimile 205.876.1616
Email:     hkglick@smgblawyers.com
           lbarnes@smgblawyers.com




                                        10
       Case 5:20-cv-01528-MHH Document 6 Filed 11/05/20 Page 11 of 11




                        CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system that will provide
notification to the following:


Edward I. Zwilling, Esq.
Law Offices of Edward I. Swilling, LLC
4000 Eagle Point Corporate Drive
Birmingham, AL 35242




                                     /s/ Howard K. Glick
                                     Of Counsel




                                         11
